DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2021/0038135 A1. The Preliminary Amendment filed on 08/03/2021 only changed the priority paragraph in the specification.


Claim Warnings
Applicant is advised that should claim 4 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding limitation “wherein the function generator is configured to initiate the pulsing protocol for inducing shock waves having a pulse-average intensity of 25 kW/cm2 or greater” in claim 5, the corresponding disclosure in the specification of present application is recited as: “In certain embodiments, the function generator 100 can initiate a pulsing protocol to generate shock waves with a pulse-average intensity of about 10 kW/cm2 to about 60 kW/cm2 at the focus 485, about 20 kW/cm2 to about 50 kW/cm2 at the focus 485, or about 30 kW/cm2 to about 40 kW/cm2 at the focus 485, for example about 10 kW/cm2, about 11 kW/cm2, about 12 kW/cm2, about 13 kW/cm2, about 14 kW/cm2, about 15 kW/cm2, about 16 kW/cm2, about 17 kW/cm2, about 18 kW/cm2, about 19 kW/cm2, about 20 kW/cm2, about 21 kW/cm2, about 22 kW/cm2, about 23 kW/cm2, about 24 kW/cm2, about 25 kW/cm2, about 26 kW/cm2, about 27 kW/cm2, about 28 kW/cm2, about 29 kW/cm2, about 30 kW/cm2, about 31 kW/cm2, about 32 kW/cm2, about 33 kW/cm2, about 34 kW/cm2, about 35 kW/cm2, about 36 kW/cm2, about 37 kW/cm2, about 38 kW/cm2, about 39 kW/cm2, about 40 kW/cm2, about 41 kW/cm2, about 42 kW/cm2, about 43 kW/cm2, about 44 kW/cm2, about 45 kW/cm2, about 46 kW/cm2, about 47 kW/cm2, about 48 kW/cm2, about 49 kW/cm2, about 50 kW/cm2, about 51 kW/cm2, about 52 kW/cm2, about 53 kW/cm2, about 54 kW/cm2, about 55 kW/cm2, about 56 kW/cm2, about 57 kW/cm2, about 58 kW/cm2, about 59 kW/cm2, or about 60 kW/cm2 at the focus 485” in [0050]. The specification only discloses three closed ranges: 10 kW/cm2 – 60 kW/cm2, 20 kW/cm2 – 50 kW/cm2, or 30 kW/cm2 – 40 kW/cm2. Even in the given examples, there is no disclosure of intensity above 60 kW/cm2. 
The present application is a continuation application of prior filed application 15/122.394. However, nether does the prior filed application provide the written description support for the “or greater” limitation.
Thus, the limitation citing “or greater” as an open-end range does not have written description support and is NEW MATTER introduced in the continuation application.

Regarding limitation “wherein the function generator is configured to initiate the pulsing protocol for inducing shock waves having a pulse-average intensity of 40 kW/cm2 or greater” in claim 6, the corresponding disclosure in the specification of present application is recited as: “In certain embodiments, the function generator 100 can initiate a pulsing protocol to generate shock waves with a pulse-average intensity of about 10 kW/cm2 to about 60 kW/cm2 at the focus 485, about 20 kW/cm2 to about 50 kW/cm2 at the focus 485, or about 30 kW/cm2 to about 40 kW/cm2 at the focus 485, for example about 10 kW/cm2, about 11 kW/cm2, about 12 kW/cm2, about 13 kW/cm2, about 14 kW/cm2, about 15 kW/cm2, about 16 kW/cm2, about 17 kW/cm2, about 18 kW/cm2, about 19 kW/cm2, about 20 kW/cm2, about 21 kW/cm2, about 22 kW/cm2, about 23 kW/cm2, about 24 kW/cm2, about 25 kW/cm2, about 26 kW/cm2, about 27 kW/cm2, about 28 kW/cm2, about 29 kW/cm2, about 30 kW/cm2, about 31 kW/cm2, about 32 kW/cm2, about 33 kW/cm2, about 34 kW/cm2, about 35 kW/cm2, about 36 kW/cm2, about 37 kW/cm2, about 38 kW/cm2, about 39 kW/cm2, about 40 kW/cm2, about 41 kW/cm2, about 42 kW/cm2, about 43 kW/cm2, about 44 kW/cm2, about 45 kW/cm2, about 46 kW/cm2, about 47 kW/cm2, about 48 kW/cm2, about 49 kW/cm2, about 50 kW/cm2, about 51 kW/cm2, about 52 kW/cm2, about 53 kW/cm2, about 54 kW/cm2, about 55 kW/cm2, about 56 kW/cm2, about 57 kW/cm2, about 58 kW/cm2, about 59 kW/cm2, or about 60 kW/cm2 at the focus 485” in [0050]. The specification only discloses three closed ranges: 10 kW/cm2 – 60 kW/cm2, 20 kW/cm2 – 50 kW/cm2, or 30 kW/cm2 – 40 kW/cm2. Even in the given examples, there is no disclosure of intensity above 60 kW/cm2.
The present application is a continuation application of prior filed application 15/122.394. However, nether does the prior filed application provide the written description support for the “or greater” limitation.
Thus, the limitation citing “or greater” as an open-end range does not have written description support and is NEW MATTER introduced in the continuation application.

Therefore, claim 45 and 46 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the cell" in line 10 – 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the fluid sample" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the fluid sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the fluid sample" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the patient" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the fluid sample" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Therefore, claim 1, 8, 11, 12, 16 and all corresponding dependent claim 2 – 7, 9, 10, 13 – 15 and 17 – 20 are rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanghvi et al. (US 2013/0018260 A1; published on 01/17/2013) (hereinafter "Sanghvi").

Regarding claim 12, Sanghvi discloses a system for diagnosing a disease or an increased risk of a disease in a subject ("The present invention relates to an apparatus and methods for the non-invasive diagnosis and/or treatment of diseased tissue." [0002]; "… of evaluating a given tissue for disease, such as cancer." [0056]), the system comprising:
an ultrasound source ("… a probe 102 having a transducer member 104 …" [0039]) configured to non-invasively deliver high intensity focused ultrasound energy to a target tissue mass of the patient ("HIFU may be used as a generally non-invasive form of evaluating a given tissue for disease, such as cancer." [0056]) to cause release of a marker from the mass ("The tumor is subjected to HIFU to cause the tumor cells to release cellular material." [0054]); and
a controller ("… a controller 108 …" [0039]) configured to determine a concentration of the marker in a fluid of the subject ("A biological fluid from the patient is then evaluated to determine the presence and/or the level of the tumor marker." [0055]).

Regarding claim 15, Sanghvi discloses all claim limitations, as applied in claim 12, and further discloses wherein the disease is a cancer ("HIFU may be used as a generally non-invasive form of evaluating a given tissue for disease, such as cancer." [0056]), and wherein the marker is a small molecule ("… the term “tumor marker” is any detectable molecule from a tumor in a mammal that indicates the presence of the tumor in the mammal." [0054]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

NOTE: Known Art
With respect to the limitations of “a baseline concentration of”, “determining a baseline concentration of” and “determining a concentration of” in claim 1 – 3, 8, 12, 16 and 18 – 20, during the prosecution of prior filed application 15/122,394, applicant’s remark (filed on 08/08/2019) submitted on p.10 that acknowledge the above limitation as KNOWN ART: “numerous methods for determining a concentration of a biomarker in a fluid sample are known in the art”.


Claim(s) 1 – 8, 10, 11 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi in view of Canney et al. (US 2011/0251528 A1; published on 10/13/2011) (hereinafter "Canney") and Glazer et al. (US 2010/0009400 A1; published on 01/14/2010) (hereinafter "Glazer").

Regarding claim 1, Sanghvi teaches a system for treating a human patient ("… HIFU System 100 is configured to provide a HI-HIFU treatment." [0040]; "...which stimulate the immune response of the patient." [0053]), the system comprising:
an ultrasound source ("… a probe 102 having a transducer member 104 …" [0039]) configured to deliver high intensity focused ultrasound energy to a target tissue mass of the patient ("A HI-HIFU treatment includes the administration of acoustic energy in a manner that causes generally instantaneous thermally induced coagulative necrosis of the targeted tissue." [0040]; "A LO-HIFU treatment includes the administration of acoustic energy in a manner that causes a membrane of a cell to be disrupted while maintaining cell viability and avoiding cavitation." [0041]);
a function generator operably coupled to the ultrasound source ("HIFU System 100 includes a pre-programmed setting for each of a HI-HIFU treatment and a LO-HIFU treatment such that the user selects a target tissue by methods explained in the HIFU Patents previously referenced." [0042]; "The driving electronics for the HIFU driving system consist of a signal generator ..." [0045]; see Fig.1), wherein the function generator initiates a pulsing protocol for delivering the high intensity focused ultrasound energy from the ultrasound source to the target tissue mass (“The driving system has a minimum “on” time of about 0.05 seconds and a maximum “on” time of about 30 seconds. The driving system has a minimum “off” time of about 0.05 seconds and a maximum “off” time of about 30 seconds. The controls for the “on” time and the “off” time are programmable.” [0044]); and
a controller ("… a controller 108 …" [0039]) in communication with the ultrasound source ("… operably coupled to probe 102 …" [0039]) and the function generator (see Fig.1 the connection to software 109),
wherein controller is configured to perform operations ("The invention also provides a method of treating a malignant tumor …" [0067]) comprising
applying high intensity focused ultrasound energy ("The tumor region, such as the prostate, is subjected to LO-HIFU treatment 404. As an alternative, the tumor region can be subjected to HI-HIFU or to a combination of LO-HIFU and HI-HIFU." [0080]) to cause a biomarker to be released from within the cells ("The treatment releases cellular material from the tumor cells …" [0080]);
comparing ("If the immune response is sufficient and the local disease is fully treated, then no additional treatment is needed." [0081]) (a) a baseline concentration of the biomarker from a first fluid sample of the patient ("A baseline measure of the disease marker is obtained prior to application of HIFU to the targeted tissue ... the LO-HIFU or HI-HIFU treatment 202 in FIG. 2 causes the release of cellular materials from the targeted tissue into the bloodstream and potentially into other bodily fluids ..." [0060])) to (b) a concentration of the biomarker in a second fluid sample of the subject after applying high intensity focused ultrasound energy to the target tissue mass ("The evaluation 204, in FIG. 2, of biological fluid determines the presence and/or level of the marker in the fluid." [0061]; "The treatment releases cellular material from the tumor cells, including heat shock proteins and antigenic lysates." [0080]; "... the immune response of the patient is monitored." [0081]); and
repeating the applying and comparing ("If the immune response is unacceptable, the process 400 may be repeated." [0081]; see the loop in Fig.4) until the concentration of the biomarker in the fluid sample falls below a threshold value ("Other markers indicate the presence of a condition when their concentration is above or below a certain level." [0063];"If the immune response is sufficient and the local disease is fully treated, then no additional treatment is needed." [0081]).
Sanghvi fails to explicitly teach wherein the applying of high intensity focused ultrasound energy induces cavitation in the target tissue mass; and determining a second concentration of the biomarker in a second fluid sample of the subject within 2 hours after applying high intensity focused ultrasound energy.
However, in the same field of endeavor, Canney teaches applying high intensity focused ultrasound energy to induce cavitation in the target tissue mass (“In histotripsy exposures, for example, HIFU sources operate with low duty cycles {e.g., 1%} … Histotripsy techniques, for example, can induce cavitation …” [0005]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify to operate the HIFU as taught by Sanghvi at a duty cycle to produce histotripsy exposure to induce cavitation as taught by Canney. Doing so would make it possible to "increase the area of tissue affected by cavitation to create a 'cavitation cloud' that emulsifies the tissue" (see Canney; [0005]).
Sanghvi in view of Canney fails to explicitly teach determining a second concentration of the biomarker in a second fluid sample of the subject within 2 hours after applying high intensity focused ultrasound energy.
However, in the same field of endeavor, Glazer teaches determining a second concentration of the biomarker in a second fluid sample of the subject within 2 hours after applying HIFU (“… the biomarker{s} can be monitored periodically over a time period {e.g., minutes, hours, days, months, or more} to characterize the time dynamics of the change in the concentration of the biomarker{s}. For example, a spatially localized area of the tissue can be perturbed using an external energy {e.g., ultrasound} at a time, to. Subsequently, the fluid can be tested and/or analyzed.” [0037]; here the time period in minutes is less than 2 hour).
In addition, Glazer further teaches the biomarker is released from within the cells (“… the biomarkers could also include non-protein biomarkers such as microRNA …” [0043]; by definition and biological property, microRNA is resided within the cell).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biomarker monitoring method as taught by Sanghvi with the specific biomarker sampling time points post ultrasound treatment as taught by Glazer. Doing so would make it possible to provide information of biomarker concentration variation over time (see Glazer; [0060]), and to provide information about "interaction between ultrasound intensity and tumors" (see Glazer; [0061]).

Regarding claim 2, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 1, and Glazer further teaches wherein a period of time between applying high intensity focused ultrasound energy and comparing a baseline concentration of the biomarker in the first fluid sample to the concentration of the biomarker in the second fluid sample is no more than about 1 hour (“… the biomarker{s} can be monitored periodically over a time period {e.g., minutes, hours, days, months, or more} to characterize the time dynamics of the change in the concentration of the biomarker{s}. For example, a spatially localized area of the tissue can be perturbed using an external energy {e.g., ultrasound} at a time, to. Subsequently, the fluid can be tested and/or analyzed.” [0037]; here the time period in minutes is less than 1 hour).	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biomarker monitoring method as taught by Sanghvi with the specific biomarker sampling time points post ultrasound treatment as taught by Glazer. Doing so would make it possible to provide information of biomarker concentration variation over time (see Glazer; [0060]), and to provide information about "interaction between ultrasound intensity and tumors" (see Glazer; [0061]).

Regarding claim 3, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 1, and Glazer further teaches wherein a period of time between applying high intensity focused ultrasound energy and comparing a baseline concentration of the biomarker in the first fluid sample to the concentration of the biomarker in the second fluid sample is no more than about 20 minutes ("... the CEA levels in the media showed an increase with time ..." [0060]; see the time axis where the biomarker sampling time is at 10, 20 minutes respectively; "Blood samples were collected before {pre} and immediately after {post} ultrasound treatments and the levels of CEA were determined using the ELISA ..." [0061]; “the biomarkers could also include non-protein biomarkers such as microRNA” [0043]; CEA is used as an example and the method taught by Glazer can be used for microRNA which is released from within cells).	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biomarker monitoring method as taught by Sanghvi with the specific biomarker sampling time points post ultrasound treatment as taught by Glazer. Doing so would make it possible to provide information of biomarker concentration variation over time (see Glazer; [0060]), and to provide information about "interaction between ultrasound intensity and tumors" (see Glazer; [0061]).

Regarding claim 4, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 1, and Canney further teaches wherein applying high intensity focused ultrasound energy to induce cavitation in the target tissue mass comprises inducing cavitation bubbles that reversibly permeabilize the cells (“In histotripsy exposures, for example, HIFU sources … and deliver high pulse average intensities of up to 40 kW/cm2 to form bubbles that mechanically disrupt tissue.” [0005]; in biology and ultrasound art, the mechanically disruption of tissue has the equivalent effects of reversibly permeabilizing cell; the mechanical disruption can also be called cavitation, which is consistent with the disclosure in [0070] of present application).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify to operate the HIFU as taught by Sanghvi at a duty cycle to produce histotripsy exposure to induce cavitation as taught by Canney. Doing so would make it possible to "increase the area of tissue affected by cavitation to create a 'cavitation cloud' that emulsifies the tissue" (see Canney; [0005]).

Regarding claim 5, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 1, and Canney further teaches wherein the function generator is configured to initiate the pulsing protocol for inducing shock waves having a pulse-average intensity of 40 kW/cm2 or greater (“In histotripsy exposures, for example, HIFU sources … and deliver high pulse average intensities of up to 40 kW/cm2 to form bubbles that mechanically disrupt tissue.” [0005]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify to operate the HIFU as taught by Sanghvi at a duty cycle to produce histotripsy exposure to induce cavitation as taught by Canney. Doing so would make it possible to "increase the area of tissue affected by cavitation to create a 'cavitation cloud' that emulsifies the tissue" (see Canney; [0005]).

Regarding claim 6, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 1, and Canney further teaches wherein the function generator is configured to initiate the pulsing protocol for inducing shock waves having a pulse-average intensity of 40 kW/cm2 (“In histotripsy exposures, for example, HIFU sources … and deliver high pulse average intensities of up to 40 kW/cm2 to form bubbles that mechanically disrupt tissue.” [0005]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify to operate the HIFU as taught by Sanghvi at a duty cycle to produce histotripsy exposure to induce cavitation as taught by Canney. Doing so would make it possible to "increase the area of tissue affected by cavitation to create a 'cavitation cloud' that emulsifies the tissue" (see Canney; [0005]).

Regarding claim 7, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 1, and Canney further teaches wherein applying high intensity focused ultrasound energy to induce cavitation in the target tissue mass comprises inducing cavitation bubbles that reversibly permeabilize the cells (“In histotripsy exposures, for example, HIFU sources … and deliver high pulse average intensities of up to 40 kW/cm2 to form bubbles that mechanically disrupt tissue.” [0005]; in biology and ultrasound art, the mechanically disruption of tissue has the equivalent effects of reversibly permeabilizing cell; the mechanical disruption can also be called cavitation, which is consistent with the disclosure in [0070] of present application).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify to operate the HIFU as taught by Sanghvi at a duty cycle to produce histotripsy exposure to induce cavitation as taught by Canney. Doing so would make it possible to "increase the area of tissue affected by cavitation to create a 'cavitation cloud' that emulsifies the tissue" (see Canney; [0005]).

Regarding claim 8, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 1, and Sanghvi further teaches wherein the threshold value of the biomarker is greater than the baseline concentration of the biomarker in the fluid before application of the high intensity focused ultrasound energy, wherein the threshold value is at least 2 times greater than the baseline concentration ("LO-HIFU treatment may result in a higher level of such cellular material to be released into the biological fluid by the cells targeted by the LO-HIFU treatment, thereby raising the level of the cellular material in the biological fluid ..." [0060]; see the bar values of treated group vs. no treatment in Fig.11).

Regarding claim 10, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 1, and Sanghvi further teaches wherein the biomarker is released into a fluid of the patient ("... causes the release of cellular materials from the targeted tissue into the bloodstream and potentially into other bodily fluids ..." [0060]), and wherein the fluid is selected from the group consisting of blood, serum, and urine ("... into the bloodstream and potentially into other bodily fluids, such as urine or saliva. ... cellular material in the biological fluid, such as blood, saliva, or urine." [0060]; "Phenotype of splenocytes and levels of heat shock protein 70 in tumor and serum were analyzed ..." [0092]).

Regarding claim 11, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 1, and Sanghvi further teaches wherein the fluid is blood ("... into the bloodstream and potentially into other bodily fluids, such as urine or saliva. ... cellular material in the biological fluid, such as blood, saliva, or urine." [0060]).

Regarding claim 16, Sanghvi teaches a method ("... a high energy HIFU treatment may be applied ... The exemplary method 400 shown in FIG. 4 ..." [0079]; Fig.4), comprising:
determining a baseline concentration of a biomarker ("A baseline measure of the disease marker is obtained prior to application of HIFU to the targeted tissue." [0060]) in a first fluid sample of the subject ("... the LO-HIFU or HI-HIFU treatment 202 in FIG. 2 causes the release of cellular materials from the targeted tissue into the bloodstream and potentially into other bodily fluids ..." [0060]);
applying high intensity focused ultrasound energy ("The tumor region, such as the prostate, is subjected to LO-HIFU treatment 404. As an alternative, the tumor region can be subjected to HI-HIFU or to a combination of LO-HIFU and HI-HIFU." [0080]) and cause the biomarker to be released from within cells of the target tissue mass ("The treatment releases cellular material from the tumor cells …" [0080]);
determining a second concentration of the biomarker in a second fluid sample of the subject after applying high intensity focused ultrasound energy to the target tissue mass ("The treatment releases cellular material from the tumor cells, including heat shock proteins and antigenic lysates." [0080]; "... the immune response of the patient is monitored." [0081]); and
repeating the applying and determining ("If the immune response is unacceptable, the process 400 may be repeated." [0081]; see the loop in Fig.4) until the second concentration of the biomarker in the fluid sample falls below a threshold value ("Other markers indicate the presence of a condition when their concentration is above or below a certain level." [0063];"If the immune response is sufficient and the local disease is fully treated, then no additional treatment is needed." [0081]).
Sanghvi fails to explicitly teach wherein the high intensity focused ultrasound energy is nonlinear waveform energy to induce cavitation in the target tissue mass; and determining a second concentration of the biomarker in a second fluid sample of the subject within 2 hours after applying high intensity focused ultrasound nonlinear waveform energy to the target tissue mass.
However, in the same field of endeavor, Canney teaches that the high intensity focused ultrasound energy is nonlinear waveform energy (“… the high acoustic intensities associated with the present HIFU system 100 cause nonlinear propagation effects that cause the formation of shock was in the focus 120 {i.e., where the pressure is the highest} of the HIFU source 102.” [0025]) to induce cavitation in the target tissue mass (“The reflection of the shock wave from the surface of these millimeter-sized boiling bubbles can also form cavitation bubbles proximate to the boiling bubble that can also induce mechanical damage to tissue.” [0018]).
In addition, Canney further teaches HIFU driven at certain duty cycle will induce the cavitation in the target mass (“In histotripsy exposures, for example, HIFU sources operate with low duty cycles {e.g., 1%} … Histotripsy techniques, for example, can induce cavitation …” [0005]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify to operate the HIFU as taught by Sanghvi at a duty cycle to produce histotripsy exposure to induce cavitation as taught by Canney. Doing so would make it possible to "increase the area of tissue affected by cavitation to create a 'cavitation cloud' that emulsifies the tissue" (see Canney; [0005]).
Sanghvi in view of Canney fails to explicitly teach determining a second concentration of the biomarker in a second fluid sample of the subject within 2 hours after applying high intensity focused ultrasound nonlinear waveform energy to the target tissue mass.
However, in the same field of endeavor, Glazer teaches determining a second concentration of the biomarker in a second fluid sample of the subject within 2 hours after applying high intensity focused ultrasound nonlinear waveform energy to the target tissue mass (“… the biomarker{s} can be monitored periodically over a time period {e.g., minutes, hours, days, months, or more} to characterize the time dynamics of the change in the concentration of the biomarker{s}. For example, a spatially localized area of the tissue can be perturbed using an external energy {e.g., ultrasound} at a time, to. Subsequently, the fluid can be tested and/or analyzed.” [0037]; here the time period in minutes is less than 2 hour).
In addition, Glazer further teaches the biomarker is released from within the cells (“… the biomarkers could also include non-protein biomarkers such as microRNA …” [0043]; by definition and biological property, microRNA is resided within the cell).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biomarker monitoring method as taught by Sanghvi with the specific biomarker sampling time points post ultrasound treatment as taught by Glazer. Doing so would make it possible to provide information of biomarker concentration variation over time (see Glazer; [0060]), and to provide information about "interaction between ultrasound intensity and tumors" (see Glazer; [0061]).

Regarding claim 17, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 16, and Glazer further teaches wherein the target tissue mass is a tumor (“Mice with {n=6/treatment} … tumors were exposed to six minutes of ultrasound” [0061]) and the biomarker is an miRNA (“… the biomarkers could also include non-protein biomarkers such as microRNA …” [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the HIFU treatment and monitoring method as taught by Sanghvi to multiple tumor sites as taught by Glazer. Doing so would make it possible "that ultrasonic energy can be deposited in a spatially localized way, potentially releasing biomarkers only when the energy is applied to a tumor or portions of a tumor" (see Glazer; [0067]).

Regarding claim 18, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 16, and Sanghvi further teaches wherein the amount of the biomarker released from within the cells of the target tissue mass ("... causes the release of cellular materials from the targeted tissue into the bloodstream and potentially into other bodily fluids ..." [0060]) is determined by determining a concentration of the biomarker in a fluid of the subject ("Other markers indicate the presence of a condition when their concentration is above or below a certain level." [0063]), wherein the fluid is selected from the group consisting of blood, serum, and urine ("... into the bloodstream and potentially into other bodily fluids, such as urine or saliva. ... cellular material in the biological fluid, such as blood, saliva, or urine." [0060]; "Phenotype of splenocytes and levels of heat shock protein 70 in tumor and serum were analyzed ..." [0092]).

Regarding claim 19, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 16, and Sanghvi further teaches wherein the threshold value of the biomarker is greater than the baseline concentration of the biomarker in the first fluid sample before applying the high intensity focused ultrasound energy, and wherein the threshold value is at least 2 times greater than the baseline concentration ("LO-HIFU treatment may result in a higher level of such cellular material to be released into the biological fluid by the cells targeted by the LO-HIFU treatment, thereby raising the level of the cellular material in the biological fluid ..." [0060]; see the bar values of treated group vs. no treatment in Fig.11).
In addition, Canney further teaches that the high intensity focused ultrasound energy is nonlinear waveform energy (“… the high acoustic intensities associated with the present HIFU system 100 cause nonlinear propagation effects that cause the formation of shock was in the focus 120 {i.e., where the pressure is the highest} of the HIFU source 102.” [0025]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify to operate the HIFU as taught by Sanghvi at a duty cycle to produce histotripsy exposure to induce cavitation as taught by Canney. Doing so would make it possible to "increase the area of tissue affected by cavitation to create a 'cavitation cloud' that emulsifies the tissue" (see Canney; [0005]).

Regarding claim 20 Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 16, and Canney further teaches that the high intensity focused ultrasound energy is nonlinear waveform energy (“… the high acoustic intensities associated with the present HIFU system 100 cause nonlinear propagation effects that cause the formation of shock was in the focus 120 {i.e., where the pressure is the highest} of the HIFU source 102.” [0025]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify to operate the HIFU as taught by Sanghvi at a duty cycle to produce histotripsy exposure to induce cavitation as taught by Canney. Doing so would make it possible to "increase the area of tissue affected by cavitation to create a 'cavitation cloud' that emulsifies the tissue" (see Canney; [0005]).
In addition, Glazer further teaches wherein a period of time between applying high intensity focused ultrasound energy to the target tissue mass and determining the concentration of the biomarker is no more than 20 minutes ("... the CEA levels in the media showed an increase with time ..." [0060]; see the time axis where the biomarker sampling time is at 10, 20 minutes respectively; "Blood samples were collected before {pre} and immediately after {post} ultrasound treatments and the levels of CEA were determined using the ELISA ..." [0061]; “the biomarkers could also include non-protein biomarkers such as microRNA” [0043]; CEA is used as an example and the method taught by Glazer can be used for microRNA which is released from within cells).	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biomarker monitoring method as taught by Sanghvi with the specific biomarker sampling time points post ultrasound treatment as taught by Glazer. Doing so would make it possible to provide information of biomarker concentration variation over time (see Glazer; [0060]), and to provide information about "interaction between ultrasound intensity and tumors" (see Glazer; [0061]).


Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi in view of Canney and Glazer, as applied in claim 1, and further in view of Kuslich et al. (CN 103025890 A; published on 04/03/2013) (hereinafter "Kuslich").

Regarding claim 9, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 1, except wherein the marker comprises any one of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6.	However, in the same field of endeavor, Kuslich teaches wherein the marker comprises SEQ ID NO:3 ("The miRNA interaction with NCAPG may ... miR -129-5p ..." [0784]).	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HIFU induced biomarker as taught by Sanghvi with the MiRNA as biomarker as taught by Kuslich. Doing so would make it possible "to characterize prostate cancer" (see Kuslich; [0775]).


Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi, as applied in claim 12, and further in view of Canney.

Regarding claim 13, Sanghvi teaches all claim limitations, as applied in claim 12, except wherein the ultrasound source is configured to deliver sufficient high intensity focused ultrasound energy to the target tissue mass of the subject to induce cavitation bubble activity in the target tissue mass.
However, in the same field of endeavor, Canney teaches wherein the ultrasound source is configured to deliver sufficient high intensity focused ultrasound energy to the target tissue mass of the subject to induce cavitation bubble activity in the target tissue mass (“In histotripsy exposures, for example, HIFU sources … and deliver high pulse average intensities of up to 40 kW/cm2 to form bubbles that mechanically disrupt tissue.” [0005]; in biology and ultrasound art, the mechanically disruption of tissue has the equivalent effects of reversibly permeabilizing cell; the mechanical disruption can also be called cavitation, which is consistent with the disclosure in [0070] of present application).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify to operate the HIFU as taught by Sanghvi at a duty cycle to produce histotripsy exposure to induce cavitation as taught by Canney. Doing so would make it possible to "increase the area of tissue affected by cavitation to create a 'cavitation cloud' that emulsifies the tissue" (see Canney; [0005]).

Regarding claim 14, Sanghvi in view of Canney and Glazer teaches all claim limitations, as applied in claim 1, except wherein the ultrasound source is configured to deliver sufficient high intensity focused ultrasound energy to the target tissue mass of the subject to induce boiling histotripsy in the target tissue mass.
However, in the same field of endeavor, Canney teaches wherein the ultrasound source is configured to deliver sufficient high intensity focused ultrasound energy to the target tissue mass of the subject (“… the high acoustic intensities associated with the present HIFU system 100 cause nonlinear propagation effects that cause the formation of shock was in the focus 120 {i.e., where the pressure is the highest} of the HIFU source 102.” [0025]) to induce boiling histotripsy in the target tissue mass ("In histotripsy exposures, for example, HIFU sources operate with low duty cycles ...” [0005]; “Therefore, during each pulse, one or more boiling bubbles can be formed in the tissue 108.” [0018]).	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the HIFU as taught by Sanghvi at a duty cycle to produce histotripsy exposure to induce cavitation as taught by Canney. Doing so would make it possible to "increase the area of tissue affected by cavitation to create a 'cavitation cloud' that emulsifies the tissue" (see Canney; [0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793